UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number: 0-29174 LOGITECH INTERNATIONAL S.A. (Exact name of registrant as specified in its charter) Canton of Vaud, Switzerland (State or other jurisdiction of incorporation or organization) None (I.R.S. Employer Identification No.) Logitech International S.A. Apples, Switzerland c/o Logitech Inc. 6505 Kaiser Drive Fremont, California 94555 (Address of principal executive offices and zip code) (510) 795-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of August 3, 2010, there were 175,875,123 shares of the Registrant’s share capital outstanding. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 42 Part II OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item6. Exhibit Index 53 Signatures 54 Exhibits In this document, unless otherwise indicated, references to the “Company” or “Logitech” are to Logitech International S.A., its consolidated subsidiaries and predecessor entities. Unless otherwise specified, all references to U.S. dollar, dollar or $ are to the United States dollar, the legal currency of the United States of America. All references to CHF are to the Swiss franc, the legal currency of Switzerland. Logitech, the Logitech logo, and the Logitech products referred to herein are either the trademarks or the registered trademarks of Logitech. All other trademarks are the property of their respective owners. 2 PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Financial Statement Description Page • Consolidated Statements of Operations for the three months ended June 30, 2010 and 2009 4 • Consolidated Balance Sheets as of June 30, 2010 and March 31, 2010 5 • Consolidated Statements of Cash Flows for the three months ended June 30, 2010 and 2009 6 • Consolidated Statements of Changes in Shareholders’ Equity for the three months ended June 30, 2010 and 2009 7 • Notes to Consolidated Financial Statements 8 3 LOGITECH INTERNATIONAL S.A. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three months ended June 30, (Unaudited) Net sales $ $ Cost of goods sold Gross profit Operating expenses: Marketing and selling Research and development General and administrative Restructuring charges - Total operating expenses Operating income (loss) ) Interest income, net Other income, net Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Shares used to compute net income (loss) per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 LOGITECH INTERNATIONAL S.A. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other current assets Total current assets Property, plant and equipment Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Shares, par value CHF 0.25 - 191,606,620 issued and authorized and 50,000,000 conditionally authorized at June 30, 2010 and March 31, 2010 Additional paid-in capital Less shares in treasury, at cost, 15,843,442 at June 30, 2010 and 16,435,528 at March 31, 2010 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 LOGITECH INTERNATIONAL S.A. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended June 30, (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Non-cash items included in net income (loss): Depreciation Amortization of other intangible assets Share-based compensation expense Gain on disposal of fixed assets ) - Excess tax benefits from share-based compensation ) ) Loss (gain) on cash surrender value of life insurance policies ) Deferred income taxes and other ) ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Other assets ) Accounts payable Accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of shares upon exercise of options and purchase rights Excess tax benefits from share-based compensation Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 LOGITECH INTERNATIONAL S.A. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional other Registered shares paid-in Treasury shares Retained comprehensive Shares Amount capital Shares Amount earnings loss Total March 31, 2009 $ $ $ ) $ $ ) $ Net loss - ) - ) Cumulative translation adjustment - Pension liability adjustment - ) ) Net deferred hedging loss - ) ) Total comprehensive loss ) Tax benefit from exercise of stock options - Sale of shares upon exercise of options and purchase rights - - ) ) - - Share-based compensation expense - June 30, 2009 $ $ $ ) $ $ ) $ March 31, 2010 $ $ $ ) $ $ ) $ Net income - Cumulative translation adjustment - ) ) Pension liability adjustment - Net deferred hedging loss - ) ) Total comprehensive income Tax provision from exercise of stock options - - ) - ) Sale of shares upon exercise of options and purchase rights - - ) ) - - Share-based compensation expense - June 30, 2010 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 LOGITECH INTERNATIONAL S.A. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — The Company Logitech is a world leader in products that connect people to digital experiences. We develop and market innovative hardware and software products that enable or enhance digital navigation, music and video entertainment, gaming, social networking, audio and video communication over the Internet, video security and home-entertainment control. We have two operating segments, peripherals and video conferencing. For the PC (personal computer), our products include mice, trackballs, keyboards, interactive gaming controllers, multimedia speakers, headsets, webcams, 3D control devices and lapdesks. Our Internet communications products include webcams, headsets, video communications services, and digital video security systems for a home or small business. Our LifeSize division offers scalable HD (high-definition) video communication products, support and services. Our digital music products include speakers, earphones, and custom in-ear monitors. For home entertainment systems, we offer the Harmony line of advanced remote controls and the Squeezebox wireless music solutions for the home. For gaming consoles, we offer a range of gaming controllers and microphones, as well as other accessories. We sell our peripheral products to a network of retail distributors and resellers and to OEMs. Our worldwide retail network for our peripherals includes wholesale distributors, consumer electronics retailers, mass merchandisers, specialty electronics stores, computer and telecommunications stores, value-added resellers and online merchants. The large majority of our revenues have historically been derived from sales of our peripheral products for use by consumers. We sell our LifeSize video communication products and services to distributors, value-added resellers, OEMs and direct enterprise customers. The large majority of LifeSize revenues have historically been derived from sales to large enterprises, small-to-medium businesses, and public healthcare, education and government organizations. Logitech was founded in Switzerland in 1981, and Logitech International S.A. has been the parent holding company of Logitech since 1988. Logitech International S.A. is a Swiss holding company with its registered office in Apples, Switzerland, which conducts its business through subsidiaries in the Americas, EMEA (Europe, Middle East, Africa) and Asia Pacific. Shares of Logitech International S.A. are listed on both the Nasdaq Global Select Market, under the trading symbol LOGI, and the SIX Swiss Exchange, under the trading symbol LOGN. Note 2 — Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Logitech and its subsidiaries. All intercompany balances and transactions have been eliminated. The consolidated financial statements are presented in accordance with U.S. GAAP (accounting principles generally accepted in the United States of America) for interim financial information and therefore do not include all the information required by U.S. GAAP for complete financial statements. They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended March 31, 2010 included in its Annual Report on Form 10-K. 8 Net loss for the three months ended June 30, 2009 includes $2.2 million in pretax charges related to restructuring accruals, bonus accruals and revenue-related adjustments from fiscal year 2009. We reviewed the accounting errors utilizing SEC Staff Accounting Bulletin No. 99, Materiality and SEC Staff Accounting Bulletin No. 108, Effects of Prior Year Misstatements on Current Year Financial Statements, and determined the impact of the errors to be immaterial to the current and prior quarterly and annual periods. Certain prior year financial statement amounts have been reclassified to conform to the current year presentation with no impact on previously reported net loss. In the opinion of management, these financial statements include all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the periods presented. Operating results for the three months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending March 31, 2011 or any future periods. Fiscal Year The Company’s fiscal year ends on March 31. Interim quarters are thirteen-week periods, each ending on a Friday. For purposes of presentation, the Company has indicated its quarterly periods as ending on the month end. Changes in Significant Accounting Policies There have been no substantial changes in our significant accounting policies during the three months ended June 30, 2010 compared with the significant accounting policies described in our Annual Report on Form 10-K for the fiscal year ended March 31, 2010. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make judgments, estimates and assumptions that affect reported amounts of assets, liabilities, net sales and expenses, and the disclosure of contingent assets and liabilities. Although these estimates are based on management’s best knowledge of current events and actions that may impact the Company in the future, actual results could differ from those estimates. Recent Accounting Pronouncements In October2009, the FASB (Financial Accounting Standards Board) published ASU (Accounting Standards Update)2009-13, Multiple Deliverable Revenue Arrangements, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit. This guidance amends the criteria in ASC (Accounting Standards Codification) Subtopic605-25, Revenue RecognitionMultiple-Element Arrangements, to establish a selling price hierarchy for determining the selling price of a deliverable, based on vendor specific objective evidence, acceptable third party evidence, or estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, the disclosures required for multiple-deliverable revenue arrangements are expanded. ASU2009-13 is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. We will adopt ASU2009-13 on April 1, 2011 and are currently evaluating its potential impact on the Company’s consolidated financial statements and disclosures. In October2009, the FASB publishedASU 2009-14, Certain Revenue Arrangements That Include Software Elements, toprovide guidance for revenue arrangements that include both tangible products and software elements. Under this guidance, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality are excluded from the software revenue guidance in ASC Subtopic985-605, Software-Revenue Recognition. In addition, hardware components of a tangible product containing software components are always excluded from the software revenue guidance. ASU2009-14 is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. We will adopt ASU2009-14 on April 1, 2011 and are currently evaluating its potential impact on the Company’s consolidated financial statements. 9 Note 3 — Net Income (Loss) per Share The computations of basic and diluted net income (loss) per share for the Company were as follows (in thousands except per share amounts): Three months ended June 30, Net income (loss) $ $ ) Weighted average shares - basic Effect of potentially dilutive share equivalents - Weighted average shares - diluted Net income (loss) per share - basic $ $ ) Net income (loss) per share - diluted $ $ ) Employee equity share options, non-vested shares and similar share-based compensation awards granted by the Company are treated as potential shares in computing diluted net income or loss per share. Diluted shares outstanding include the dilutive effect of in-the-money share-based awards which is calculated based on the average share price for each fiscal period using the treasury stock method. Under the treasury stock method, the amount that the employee must pay for exercising share-based awards, the amount of compensation cost for future service that the Company has not yet recognized, and the amount of tax impact that would be recorded in additional paid-in capital when the award becomes deductible are assumed to be used to repurchase shares. During the three months ended June 30, 2010 and 2009, 12,991,196 and 11,504,963 share equivalents attributable to outstanding stock options and RSUs (restricted stock units) were excluded from the calculation of diluted net income (loss) per share because the combined exercise price, average unamortized fair value and assumed tax benefits upon exercise of these options and RSUs were greater than the average market price of the Company’s shares, and therefore their inclusion would have been anti-dilutive. For the three months ended June 30, 2009, potentially dilutive share equivalents were excluded from the computation of diluted netlossper share because their inclusion in calculating a net loss per share would have beenanti-dilutive. Note 4 — Fair Value Measurements The Company considers fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. The Company utilizes the following three-level fair value hierarchy to establish the priorities of the inputs used to measure fair value: · Level 1 – Quoted prices in active markets for identical assets or liabilities. · Level 2 – Observable inputs other than quoted market prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. · Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The following table presents the Company’s financial assets and liabilities that were accounted for at fair value, classified by the level within the fair value hierarchy (in thousands): June 30, 2010 March 31, 2010 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Cash and cash equivalents $ $
